DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/23/2021 has been entered.  Claims 1-9, 11-14, 20 and 23 have been amended; claims 10 and 15 have been canceled (claims 16-19 and 24-35 were canceled in a previous amendment); and no new claims have been added.  Claims 1-9, 11-14 and 20-23 remain.  The rejections of claims 2, 9 and 20 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to these claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Noah K. Flaks (Attorney Reg. No. 69,541) on 03/01/2022. 
The application has been amended as follows:
	Claim 1 (Currently Amended): A method of operating a terminal device in a wireless communication network, the wireless communication network comprising a first network access node associated with a first cell of the wireless communication network 
	establishing, by the terminal device, a first radio connection between the terminal device and the first network access node for supporting transmission of data via a first bearer; 
	establishing, by the terminal device, a second radio connection between the terminal device and the first network access node for supporting transmission of data via a second bearer; 
	establishing, in accordance with a difference between a first quality of service (QoS) for the transmission via the first bearer and a second QoS for the transmission via the second bearer, a third radio connection between the terminal device and the second network access node for supporting the transmission of the data via the first bearer; 	establishing, after establishing the third radio connection, a fourth radio connection between the terminal device and the second network access node for supporting the transmission of the data via the second bearer, wherein in a case that an end-to-end latency requirement associated with the first bearer is not compatible with a forwarding to the first network access node of data received from the terminal device by the second network access node via the third radio connection, the first network access node transmits a request to the second network access node requesting the second network access node to establish a connection with a core network entity for the transmission of the data received via the third radio connection.

Claim 2 (Previously Presented): The method of claim 1, further comprising: 	configuring, prior to establishing the fourth radio connection, the terminal device to operate the first bearer in a dual connectivity mode, wherein 
the first and third radio connections combine to support the transmission of the 

Claim 3 (Previously Presented): The method of claim 2, further comprising: releasing, by the terminal device, the first radio connection with the first network access node in a case that the fourth radio connection with the second network access node is established.

Claim 4 (Previously Presented): The method of claim 2, further comprising: 	configuring the terminal device to continue to operate the first bearer in the dual connectivity mode after establishing the fourth radio connection with the second network access node; and 
releasing, by the terminal device after establishing the fourth radio connection with the second network access node, the first radio connection with the first network access node.

Claim 5 (Previously Presented): The method of claim 1, wherein 
the establishing the third radio connection is performed in response to a first predetermined criteria being satisfied, and 
the establishing the fourth radio connection is performed in response to a second predetermined criteria being satisfied.

Claim 6 (Previously Presented): The method of claim 1, further comprising: 	measuring radio channel conditions between the terminal device and the second network access node; 
determining whether the radio channel conditions for the second network access node satisfy a third predefined criteria, and if so, transmitting to the first network access 
receiving and storing an indication of connection information for use by the terminal device for establishing the third radio connection; and 
receiving an indication that the terminal device should connect to the second network access node, wherein 
the establishing the third radio connection between the terminal device and the second network access node comprises transmitting signaling to the second network access node using the stored connection information to initiate the third radio connection in response to receiving the indication that the terminal device should connect to the second network access node.

Claim 7 (Currently Amended): A method of operating a first network access node associated with a first cell of a wireless communications network, the method comprising: 
establishing a first radio connection between a terminal device and the first network access node for supporting transmission of data via a first bearer;
establishing a second radio connection between the terminal device and the first network access node for supporting transmission of data via a second bearer; 	determining, in accordance with a difference between a first quality of service (QoS) for the transmission via the first bearer and a second QoS for the transmission via the second bearer, whether a first criteria has been met regarding a radio communications channel between the terminal device and a second network access node associated with a second cell of the wireless communications network; 	transmitting, to the second network access node in response to determining that the first criteria has been met, a first request to establish a third radio connection 
determining whether a second criteria has been met regarding the radio communications channel between the terminal device and the second network access node; 
transmitting, to the second network access node in response to determining that the second criteria has been met, a second request to establish a fourth radio connection between the terminal device and the second network access node for supporting transmission of data via the second bearer; 
determining whether an end-to-end latency requirement associated with the first bearer is not compatible with a forwarding to the first network access node of data received from the terminal device by the second network access node via the third radio connection, and 
responsive to the determining indicating that the end-to-end latency requirement is not compatible, transmitting a request to the second network access node requesting the second network access node to establish a connection with a core network entity for the transmission of the data received via the third radio connection.

Claim 8 (Previously Presented): The method of claim 7, wherein the determining whether the first criteria has been met comprises at least one of: 
receiving a measurement report from the terminal device, 
measuring an uplink reference signal transmitted by the terminal device, and 	receiving a report based on measurements of uplink reference signals transmitted by the terminal device from the second network access node.

Claim 9 (Previously Presented): The method of claim 7, further comprising: 
the first and third radio connections combine to support the transmission of the data via the first bearer.

Claim 10 (Canceled).

Claim 11 (Previously Presented): The method of claim 7, further comprising: 	determining a bearer-specific security key for each of a plurality of bearers.

Claim 12 (Previously Presented): The method of claim 7, further comprising: 	indicating to the second network access node that a key, which is valid for the terminal device in the first cell, is valid for the terminal device in the second cell, wherein 	a centralized unit associated with the first cell is different from a centralized unit associated with the second cell.

Claim 13 (Previously Presented): The method of claim 7, further comprising: indicating to the second network access node that a key, to be used for the terminal device in the second cell, is to be derived from a bearer-specific parameter.

Claim 14 (Currently Amended): A method of operating a first network access node associated with a first cell of a wireless communications network, the method comprising: 
establishing a first radio connection between a terminal device and the first network access node for supporting transmission of data via a first bearer; 

determining whether a second criteria has been met regarding the radio communications channel between the terminal device and the second network access node; 
transmitting, to the terminal device in response to determining that the second criteria have been met, a second indication instructing the terminal device to establish a fourth radio connection for supporting transmission of data via the second bearer; 
determining whether an end-to-end latency requirement associated with the first bearer is not compatible with a forwarding to the first network access node of data received from the terminal device by the second network access node via the third radio connection; and 
responsive to the determining indicating that the end-to-end latency requirement is not compatible, transmitting a request to the second network access node requesting the second network access node to establish a connection with a core network entity for the transmission of the data received via the third radio connection.



Claim 20 (Previously Presented): The method of claim 1, wherein the first bearer is associated with an end-to-end latency requirement of less than one millisecond.

Claim 21 (Original): The method of claim 1, wherein data from an inertial measurement unit of a head-mountable display is transmitted using the first bearer.

Claim 22 (Original): The method of claim 1, wherein video data is transmitted using the second bearer.

Claim 23 (Previously Presented): The method of claim 22, wherein the video data comprises at least one of data from a camera coupled to a head-mountable display and data for a video display coupled to the head-mountable display.

Claims 24-35 (Canceled).

Allowable Subject Matter
Claims 1-9, 11-14 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods for transmitting data using bearers with differing quality of service levels.
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (See paragraph [0030], [0185] and [0189] of Applicant’s published application) including “. . . establishing a fourth radio connection between the terminal device and the second network access node for supporting the transmission of the data via the second bearer, 
Independent claims 7 and 14, containing similar limitations to that quoted above, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-9, 11-14 and 20-23 (renumbered as claims 1-17) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413